1 Utah 2d 385 (1954)
267 P.2d 775
DRAGOS ET UX.
v.
RUSSELL ET UX.
No. 7895.
Supreme Court of Utah.
March 3, 1954.
Davis & Bayles, Salt Lake City, for appellants.
Harry G. Metos, Salt Lake City, for respondents.
PER CURIAM.
This action grew out of a boundary dispute between adjacent landowners. The plaintiffs sued to quiet title to a small, irregular parcel of land they claimed at the southern extremity of their property. The trial court found that defendants' improvements encroached thereon. We reversed the trial court and remanded the case to the district court with instructions to (a) take additional evidence as to the exact location on the ground of the old fence line, and (b) amend its findings and conclusions consistent with our holding that "our inescapable conclusion is that the cabins [of the defendants] are south of the old fence line." Dragos v. Russell, 1951, Utah, 237 P.2d 831, 833.
After remand additional evidence was adduced. The parties are still in disagreement as to whether the boundary as fixed by the trial court did or did not run under the foundation of defendants' improvements. From the exhibits in the file it is impossible to determine where the line fixed by the trial court runs with respect to the location of the defendants' buildings, nor whether the line as fixed runs north of such buildings. Hence it is impossible for us to determine whether the mandate of this court in the first Dragos v. Russell case was carried out.
The case again is remanded with instructions to enter judgment quieting title in the defendants to the property upon which their buildings are situate, and to fix a line, which, it is now settled, is north of the improvements on the property of the defendants, and in doing so to take evidence, if necessary, to establish by accurate survey data, or otherwise, said boundary line, to be fixed north of said buildings.
WOLFE, C.J., not participating.